Citation Nr: 0101279	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  95-22 140	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for memory loss 
secondary to malaria.

2.  Entitlement to service connection for hair loss secondary 
to malaria.

3.  Entitlement to service connection for a pulmonary 
disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of 
burns of the right foot.


REPRESENTATION

Appellant represented by:	Michael Lyons, Esquire

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1948 to April 1954.

2.  On April 29, 1999, the Board of Veterans' Appeals entered 
a decision regarding the issues noted on the title page of 
this document.

3.  Subsequent to April 29, 1999, the Board was notified that 
the veteran died on October [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims 
presented, and the Board's April 29, 1999 decision is 
vacated.  38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. 
§ 20.1302 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On April 29, 1999, the Board entered a decision regarding the 
above mentioned claims.  Subsequent to this date the Board 
was informed that the veteran died on October [redacted], 1998.  
A death certificate in the veteran's claims file confirms that 
the veteran died on October [redacted], 1998.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.




		
      L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 



